Marshall, CJ.
(dissenting, with whom Botsford, J., joins). I agree with the court that the Commissioner of Correction (commissioner) has broad authority to maintain security, safety, and order in State correctional facilities. Ante at 168. See G. L. c. 124, § 1; G. L. c. 127, § 33. I do not question that a prisoner’s violation of the commissioner’s substance abuse policy is serious, necessitating appropriate discipline. But the commissioner does not have the authority to seize funds from either a prisoner’s savings or personal account as a sanction for any and all disciplinary offenses. I respectfully dissent.
The authority of the commissioner to seize a prisoner’s funds has been extensively regulated by the Legislature; numerous statutes have been enacted and amended establishing precisely for what purpose and from which source funds can be seized. See, e.g., G. L. c. 124, § 1; G. L. c. 127, §§ 3, 48, and 48A. Indeed, the Legislature has spoken explicitly regarding the commissioner’s authority to withdraw funds from inmate accounts because of inmate misconduct. See G. L. c. 124, § 1 (s) (authorizing commissioner to make “reasonable deductions” from inmate’s account to repay costs of medical treatment for injuries “self-inflicted or inflicted by the inmate on others”). The Legislature has not authorized the commissioner to withdraw funds from inmate accounts as restitution or punishment for disciplinary offenses generally. In view of the comprehensive statutory scheme that specifies in great detail, and circumscribes with particularity, the commissioner’s authority to seize only specific funds for specific purposes from prisoner accounts, the commissioner’s broad assertion of authority beyond the scope of those constraints is in derogation of legislative delegation and contrary to the expressed intent of the Legislature. See Bureau of Old Age Assistance of Natick v. Commissioner of Pub. Welfare, 326 Mass. 121, 124 (1950) (administrative officer has “no authority” to promulgate regulations that exceed authority conferred by Legislature).
The commissioner does not dispute that the Legislature has comprehensively regulated the circumstances in which he may withdraw funds from inmate accounts. Authority has been given to deduct funds from prisoner accounts for expenses ranging from the relatively trivial (for example, the cost of a haircut, see *173G. L. c. 124, § 1 [r])1 to payments for family and other compelling needs (see G. L. c. 127, § 48A).2 The Legislature has authorized the commissioner to deduct “reasonable fees for the maintenance and administration of inmate accounts.” G. L. c. 124, § 1 (m). It has authorized the commissioner to deduct “a reasonable fee for any medical and mental health services provided, including prescriptions, medications, or prosthetic devices.” G. L. c. 124, § 1 (s).3 It has regulated the access of prison officials to inmate accounts in other respects. General Laws c. 127, § 3, authorizes a superintendent of a correctional institution to transmit to a court “any part or all of the monies earned or received by any inmate and held by the correctional facility” in order to satisfy judicially imposed victim and witness assessments.4 The Legislature has authorized the commissioner to deduct funds from inmate earnings to satisfy a judicial order for the support of a spouse or child. See G. L. c. 127, §§ 48, 86F.5 Although the *174commissioner has the authority, pursuant to G. L. c. 124, § 1 (q), to promulgate “necessary rules and regulations incident to the exercise of powers and the performance of his duties,” nothing in that statute, or any other statute relevant to the Department of Correction’s supervision and maintenance of prisons, authorizes the commissioner to seize money from a prisoner’s account, at least not without the prisoner’s consent, beyond the specific authorizations just described.6
It is a settled canon of statutory construction that the “statutory expression of one thing is an implied exclusion of other things omitted from the statute.” Harborview Residents’ Comm., Inc. v. Quincy Hous. Auth., 368 Mass. 425, 432 (1975). Had the Legislature intended to authorize the commissioner to seize a prisoner’s money to pay for drug testing imposed as restitution, or as a sanction for any other disciplinary offense, it would have said so expressly. Today the court turns a blind eye to the specific statutory authorizations to seize funds in prisoner accounts, concluding that to read these provisions as an implied exclusion of others would “frustrate” the general purpose of G. L. c. 124, § 1, and G. L. c. 127, § 33, to maintain safety and discipline in correctional facilities. Ante at 169. That reasoning is unpersuasive. First, it renders nugatory all of the statutory provisions that explicitly authorize the commissioner to withdraw *175funds from prisoner accounts in circumscribed circumstances.7
Second, the claim of “frustration]” is sweeping: the commissioner’s broad assertion of authority is particularly troublesome where he has failed to articulate in any respect in what circumstances the costs he incurs in connection with discipline can be charged as restitution, or whether there is any limit on the amounts that may be imposed. Where it has authorized the seizure of funds, the Legislature has specified that the costs must be “reasonable.” The court places no limit on the commissioner, leaving him free to impose costs however unreasonable.
The commissioner may act only within the bounds of the authority conferred on him by the Legislature. See Telles v. Commissioner of Ins., 410 Mass. 560, 564-565 (1991) (“commissioner may not issue a regulation which is in conflict with statutes which control his authority”). He cannot, by regulation or otherwise, exceed the bounds of his authority. Where the Legislature has so comprehensively regulated the subject, the commissioner cannot “further regulate [it] by the adoption of a regulation which is repugnant to the statute.” Massachusetts Hosp. Ass’n v. Department of Med. Sec., 412 Mass. 340, 347 (1992), quoting Commonwealth v. Johnson Wholesale Perfume Co., 304 Mass. 452, 457 (1939). We are informed,8 and the commissioner has not challenged, that restitution has been imposed as a sanction in a wide range of circumstances, and for large sums of money. Funds have been seized from inmate accounts for the costs of transportation of an injured inmate to a hospital, as well as for staff overtime *176salary.9 Commissioners have imposed substantial costs associated with locating, apprehending, and returning inmates who have escaped10; costs related to drug testing; and the costs of assembling officers to quell a demonstration in an inmate’s cell.11 The commissioner does not suggest, and the court today does not impose, any limit on the commissioner’s “broad” authority to deduct any amount, however unreasonable, for any reason, from an inmate’s account. The court simply ignores the petitioner’s substantive due process claim challenging the regulations that purport to give the commissioner that right.
Where the Legislature has spoken, and spoken with clarity, it is not for this court to substitute its judgment for that of the Legislature. If the commissioner has concluded that certain *177costs related to disciplinary infractions — the costs of drug testing, for example — should be paid by an offending prisoner, the avenue for relief is clear. He should seek the authority to do so from the Legislature. There is no authority, judicial or otherwise, for the commissioner to bypass the constraints so carefully articulated by the Legislature.

 General Laws c. 124, § 1 (r), requires the commissioner to adopt policies and procedures establishing “reasonable” fees for haircuts and permits him to deduct the fees from the inmates’ accounts.


 General Laws c. 127, § 48A, permits a superintendent of a correctional institution, on an inmate’s written request and in circumstances of “compelling need,” to expend funds from the money the inmate has earned for “expenses related to family illness or death, legal defense, provision of essential articles of personal use or any other such circumstances of compelling need.”


 General Laws c. 124, § 1 (.?), also provides that “an inmate shall not be refused medical treatment for financial reasons.”


 General Laws c. 127, § 3, provides that a superintendent of a correctional institution “shall keep a record of all money or other property found in possession of prisoners committed to such institutions, and shall be responsible to the commonwealth for the safe keeping and delivery of said property to said prisoners or their order on their discharge or at any time before. The superintendents of correctional institutions of the commonwealth and the superintendents and keepers of jails, houses of correction and of all other penal or reformatory institutions shall, upon receipt of an outstanding victim and witness assessment, transmit to the court any part or all of the monies earned or received by any inmate and held by the correctional facility, except monies derived from interest earned upon said deposits and revenues generated by the sale or purchase of goods or services to persons in correctional facilities, to satisfy the victim witness assessment ordered by a court pursuant to [G. L. c. 258B, § 8]. Any monies derived from interest earned upon the deposit of such money and revenue generated by the sale or purchase of goods or services to persons in the correctional facilities may be expended for the general welfare of all the inmates at the discretion of the superintendent.”


 General Laws c. 127, § 48, directs the commissioner to establish educa-*174tian, employment, and training programs and to make provisions for deductions from wages earned in those programs “pursuant to the provisions of [§ 86F].” General Laws c. 127, § 86F, in turn, provides for the establishment of county work release programs, and specifically authorizes a sheriff, except the sheriff of Suffolk County, to deduct funds from a participating inmate’s earnings, inter alla, to satisfy victim and witness assessments or court orders for support of the inmate’s spouse or children, to reimburse the county for the actual and necessary food, travel and other expenses when released for employment under the program, and, as voluntarily agreed, for family allotments and for personal necessities while confined. Section 86F provides that any balance of earnings “shall be credited to the account of the inmate and shall be paid to him upon his final release.”


 The Legislature’s concern regarding access to inmate accounts is fine-tuned and ongoing. Thus, the provision in G. L. c. 124, § 1, for haircut fees was added in 1999, see St. 1999, c. 127, § 132; for medical services, in 2000, see St. 2000, c. 159, § 228; and for account maintenance fees, in 2003, see St. 2003, c. 26, § 367. The Legislature amended G. L. c. 127, § 3, in 1994 to permit a superintendent of a correctional institution to transmit an inmate’s funds to courts to satisfy victim and witness assessments. See St. 1994, c. 60, § 125.


 We have not previously been asked to consider whether the commissioner may impose restitution as a disciplinary sanction. Contrary to today’s holding, other courts considering the question have paid closer attention to the statutory scheme in place. See, e.g., Longmire v. Guste, 921 F.2d 620, 623-624 (5th Cir. 1991) (upholding constitutionality of restitution for property damage and medical expenses where Louisiana statute allows for restitution from offender who, inter alla, “damages or destroys property” or causes “injury to himself,” see La. Rev. Stat. Ann. § 15:875 [C] [1] [West Supp. 1990]); Ruley v. Prison Comm’rs, 628 F. Supp. 108, 111 (D. Nev. 1986) (concluding that regulation providing for restitution of medical costs unlawful when promulgated because enabling statute authorized seizure of funds for property damage only; defect later cured by statutory amendment).


 The information is provided by the amicus brief of Massachusetts Correctional Legal Services, Inc., which provides civil legal services to prisoners in Massachusetts.


 In 2004, the commissioner promulgated 103 DOC § 763.06, which establishes fees to be assessed pursuant to G. L. c. 124, § 1 (s), so long as the injuries were not inflicted by the inmate as a result of mental illness. Title 103 DOC § 763.06(6) further provides that “[w]here such injuries are determined not to result from an inmate’s mental illness, nothing in this provision shall preclude a separate sanction of restitution from the inmate pursuant to 103 [Code Mass. Regs. §] 430.25, and collection of that sanction ... for any other costs related to the injuries, including incidental costs (e.g., ambulance fees, overtime salaries for hospital coverage by correction officers, etc.).” A judge in the Superior Court has upheld an assessment of the costs of transporting an injured inmate to a hospital. Cook vs. Marshall, Middlesex Superior Court No. 2000-02830 (Oct. 17, 2001). We have not addressed the issue.


 In Cepulonis v. Commonwealth, 426 Mass. 1010 (1998), an escaped prisoner was apprehended and returned to prison, and sanctioned with a restitution of $10,774. This court held that the fine had remedial and deterrent aspects and was not so extreme as to constitute criminal punishment implicating the double jeopardy clause. There was no issue raised in that case, and we did not consider whether the commissioner had the authority to impose the restitution fine.


 General Laws c. 124, § 1 (r) and (s), authorize the commissioner to withdraw reasonable fees for haircuts and medical care from inmates’ earnings. G. L. c. 127, § 48A. However, 103 Code Mass. Regs. § 405.17 (2004), providing for “Disciplinary Process Sanctioned Reimbursements,” now permits a superintendent to freeze an inmate’s personal account and withdraw all funds available in that account until full restitution is made. This may include any outside donations made to an inmate and deposited in the inmate’s account in accordance with 103 Code Mass. Regs. § 405.16 (1999). In contrast, 103 Code Mass. Regs. § 405.17(3) (1999), which was in effect when the funds were withdrawn from the plaintiff’s account, permitted a superintendent to withdraw from an inmate’s account “an amount up to one-half of the money earned, by an inmate while incarcerated” (emphasis added), unless the inmate was a sexually dangerous person or a person serving a life sentence, in which case all funds could be withdrawn.